Dolan, J.
This bill in equity is brought by the plaintiff in his individual capacity against himself as administrator of the estate of his deceased wife, and against other defendants including the commissioner of corporations and taxation, hereinafter referred to as the commissioner. By the bill the plaintiff seeks to establish his title to certain real and personal property standing in the name of the intestate at the time of her death, and to certain deposits in savings banks standing in her name and that of the plaintiff in joint account. The plaintiff, alleging that the commissioner, “purporting to act under the provisions of § 25 of c. 65 of the General Laws, threatens, on or about June 13, 1946,1 to assess upon the plaintiff a so called inheritance tax” with respect to the funds in the banks standing in the name of the plaintiff and the intestate in joint account, also seeks to have the commissioner enjoined during the pendency of this suit and perpetually thereafter from assessing a tax upon the plaintiff with respect to the funds in the savings banks in joint account. The commissioner demurred to the bill on the grounds that, in so far as its allegations affect him, the exclusive remedy is under G. L. (Ter. Ed.) c. 65, §§ 27, 30, and that the matters involved in the bill, so far as they affect him, are not properly before the court. The judge entered an interlocutory decree sustaining the demurrer and denying leave to amend, and a final decree dismissing the bill as to the commissioner. The appeals of the plaintiff from those decrees bring the case before us.
The decrees appealed from were entered rightly. The exclusive jurisdiction of all questions relative to taxes imposed by G. L. (Ter. Ed.) c. 65 upon legacies and successions rests in the Probate Court having jurisdiction of the estate of the decedent. G. L. (Ter. Ed.) c. 65, § 30. See also §§ 25, 27; New England Trust Co. v. Commissioner of Corporations & Taxation, 315 Mass. 639, 641, 642; *467O'Donnell v. Commissioner of Corporations & Taxation, 317 Mass. 664, 668-669. It may be added that the general principle has been repeatedly declared in this Commonwealth that a suit in equity will not lie to restrain the collection of a tax other than in exceptional and extraordinary circumstances where the statutes fail to provide a remedy for the recovery of sums paid under illegal assessments. Proprietors of the Cemetery of Mount Auburn v. Unemployment Compensation Commission, 301 Mass-. 211, 212, 213, and cases cited. The same principle applies to a suit in equity to restrain the assessment of a tax. In the present case the statutory remedies provided in G. L. (Ter. Ed.) c. 65 are exclusive, and in so far as relief is sought against the commissioner the bill cannot be maintained.

Interlocutory decree affirmed.


Final decree affirmed with costs


to the commissioner.


 The bill was filed in the Superior Court on May 16, 1946.